Decree affirmed. This libel for divorce, alleging as cause cruel and abusive treatment on the part of the libellee toward the libellant, comes before us on the appeal of the libellant from the decree entered by the judge dismissing the libel. There is no report of material facts but the evidence is reported. No new principle of law is involved in the case, and the issue presented for determination is solely one of fact. A recital of the evidence would serve no useful purpose. We have examined it in accordance with our duty under the familiar rule (Hiller v. Hiller, 305 Mass. 163, 164) and conclude that the cause alleged has not been sustained by the evidence.